 



Exhibit 10.1
Summary of
March 15, 2007 Stock Option Grants
and Performance Awards
For Executive Officers
of Bakers Footwear Group, Inc.
The following table sets forth for each of the Company’s executive officers the
number of options and performance share awards granted to each executive officer
as of March 15, 2007:

                      Target   Shares of     Performance   Common Stock    
Award   Underlying Name and Principal Position(1)   Shares(2)   Options(3)  
 
               
Peter A. Edison
    16,422       12,344  
Chairman of the Board and Chief Executive Officer
               
 
               
Michele A. Bergerac
    16,422       12,344  
President and Director
               
 
               
Stanley K. Tusman
    4,591       3,451  
Executive Vice President — Inventory and Information Management
               
 
               
Mark D. Ianni
    4,331       3,256  
Executive Vice President — General Merchandise Manager
               
 
               
Joseph R. Vander Pluym
    4,281       3,218  
Executive Vice President — Stores
               
 
               
Lawrence L. Spanley, Jr.
    3,378       2,539  
Executive Vice President — Chief Financial Officer, Treasurer and Secretary
               

 

(1)   Each of the executive officers is a party to a written employment
agreement with the Company and may be a party to other compensation arrangements
with the Company that have been filed as exhibits to the Company’s Annual Report
on Form 10-K or in other filings with the Securities and Exchange Commission.
Bonuses under the Bakers Footwear Group, Inc. Cash Bonus Plan are determined by
the Company’s Compensation Committee. The Company’s executive officers are also
eligible to participate in the Bakers Footwear Group, Inc. 2003 Stock Option
Plan, as amended, and the Bakers Footwear Group, Inc. 2005 Incentive
Compensation Plan, receive matching employer contributions to the Company’s
401(k) plan, participate in other employee benefit plans and receive other forms
of compensation. The Company also pays premiums on a life insurance policy
solely for the benefit of Mr. Tusman.   (2)   Represents the target number of
performance shares (“Target Award”) awarded under the Bakers Footwear Group,
Inc. 2005 Incentive Compensation Plan. Each executive officer will receive the
applicable Target Award if both the Company’s compound annual growth rate in net
sales (“CAGR”) as defined in the form of Notice of Award of Performance Shares
equals or exceeds 10.0% and the Company’s return on average assets (“ROAA”) as
defined in the form of Notice of Award of Performance Shares equals or exceeds
4.5% over the three fiscal year performance period including fiscal years 2007,
2008 and 2009. Participants will be entitled to a range of awards ranging
between 20% of the Target Award (the “Minimum Award”) and up to 200% of the
Target Award (the “Maximum Award”) determined by multiplying the percentages set
forth in the matrix below, calculated in the

 



--------------------------------------------------------------------------------



 



    discretion of the Company’s Compensation Committee (the “Committee”), by the
Target Award. If the minimum performance objectives are not achieved (e.g., 2.5%
CAGR and 3.0% ROAA), then no performance awards will be paid. No more than the
Maximum Award may be paid to any participant pursuant to the award. If the ROAA
and CAGR fall in between the percentages set forth in the matrix, then
participants will receive awards based on the next lowest level in the matrix,
provided that the Committee may award a proportionate percentage of the Target
Award for levels of achievement between the levels specified. Generally, the
performance awards do not vest until the end of the performance period, assuming
continued employment. Distributions of the performance share awards will be made
in shares of common stock or, if determined by the Committee at the time of
payment, equivalent value of such shares in cash or a combination thereof, in
the Committee’s discretion. Fractional shares shall be disregarded and rounded
down to the nearest whole share.

                                                                      CAGR      
      2.5 %   5.0 %   7.5 %   10.0 %   13.0 %   16.0 %   20.0 %  
 
    3.0 %     20 %     35 %     50 %     68 %     86 %     106 %     124 %
 
    3.5 %     31 %     46 %     61 %     79 %     97 %     112 %     130 %
ROAA
    4.0 %     41 %     56 %     71 %     89 %     104 %     119 %     137 %
 
    4.5 %     52 %     67 %     82 %     100 %     111 %     125 %     143 %
 
    6.0 %     84 %     99 %     108 %     119 %     130 %     144 %     162 %
 
    8.0 %     109 %     118 %     127 %     138 %     149 %     163 %     181 %
 
    10.0 %     128 %     137 %     146 %     157 %     168 %     182 %     200 %

 

(3)   Each of the options was issued pursuant to the Bakers Footwear Group, Inc.
2003 Stock Bonus Plan, as amended, with the following terms. Each of the options
vests in three equal annual installments beginning March 15, 2008. All such
options expire ten years from the date of grant. Each of the options has an
exercise price of $10.39 per share.

 